UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6751



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


KATERINE MARSELAS-YOWELL,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-97-
085, CA-98-3699-AMD)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Katerine Marselas-Yowell, Appellant Pro Se. Lynne Ann Battaglia,
United States Attorney, Joseph Lee Evans, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Katerine Marselas-Yowell appeals the district court’s order

closing the case.    We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.   See United States

v. Marselas-Yowell, Nos. CR-97-085; CA-98-3699-AMD (D. Md. May 19,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2